DETAILED ACTION
This Office Action is in response to the original application filed on 08/15/2019. Claims 1-20 are pending, of which, claims 1, 9, and 16 are presented in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims the benefit of U.S. Provisional Patent Application No. 62/873,178 filed 07/11/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/15/2019 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 08/15/2019 are accepted.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first interface configured to” in claims 9 and 10.
“second interface configured to” in claims 9 and 10.
“hash logic is configured to” in claims 9-12.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, these claim limitations are being interpreted to cover the corresponding physical devices described in specification pg. 2 lines 28-30 and pg. 6 line 22 – pg. 7 line 18.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites “calculating, during a write operation for a data block, a hash code for an occupied portion of the data block; inserting, during the write operation, a marker into the data block; calculating, during a read operation for the data block, a hash code for the occupied portion of the data block; searching, during the read operation, for the marker in the data block; and terminating the hash code calculation in response to finding the marker.”
The limitations of “calculating, during a write operation for a data block, a hash code for an occupied portion of the data block; inserting, during the write operation, a marker into the data block; calculating, during a read operation for the data block, a hash code for the occupied portion of the data block; searching, during the read operation, for the marker in the data block; and terminating the hash code calculation in response to finding the marker.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “calculating a hash code” in the context of this claim encompasses the user manually determining a hash code for occupied portions of a data block. Similarly, “inserting a marker” in the context of this claim encompasses the user manually placing a marker into the data block. Similarly, “searching” in the context of this claim encompasses the user manually looking for the marker in the data block. Similarly, “terminating” in the context of this claim encompasses the user deciding to stop determining a hash code when locating the marker. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements and therefore does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.

With regard to dependent claims 2-5, 19, and 20, these claims merely elaborate on the abstract idea itself (e.g., how to generate the marker and where to place the marker) and thus do not add any additional limitations. Therefore these claims are likewise rejected under 35 U.S.C. 101.

Claim 6 recites determining that the size of the unoccupied portion of the data block is smaller than the marker; and omitting the marker from the unoccupied portion of the data block, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “determining” in the context of this claim encompasses the user making a determination on if the size of the unoccupied portion of the data block is smaller than the marker. Similarly, “omitting” in the context of this claim encompasses the user not placing a marker into the data block. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements and therefore does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.

Claim 7 recites determining that the size of the unoccupied portion of the data block is smaller than the marker; and adding padding data to the unoccupied portion of the data block, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “determining” in the context of this claim encompasses the user making a determination on if the size of the unoccupied portion of the data block is smaller than the marker. Similarly, “adding padding data” in the context of this claim encompasses the user filling the unoccupied portion of the data block with padding data (e.g. fill with zeros). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements and therefore does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.

Claim 8 recites searching for a false marker in the occupied portion of the data block; and modifying the hash code for the occupied portion of the data block in response to the false marker, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “searching” in the context of this claim encompasses the user manually looking for a false marker in the data block. Similarly, “modifying” in the context of this claim encompasses the user changing a hash code when finding a false marker in the data block. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements and therefore does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Claims 11 and 18 recite substantially the same limitations as claim 8, and follows substantially the same analysis.

Claim 9 recites “wherein the hash logic is configured to: calculate a hash code for the occupied portion of a data block received through the first interface; and insert a marker in an unoccupied portion of the data block.”
The limitations of “calculate a hash code for the occupied portion of a data block received through the first interface; and insert a marker in an unoccupied portion of the data block”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “calculate a hash code” in the context of this claim encompasses the user manually determining a hash code for occupied portions of a data block. Similarly, “insert a marker” in the context of this claim encompasses the user manually placing a marker in the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – a first interface configured to receive data blocks, a second interface configured to transmit data blocks, and hash logic coupled between the first and second interfaces. The interfaces and hash logic are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system that includes interfaces and hash logic configured to to be executed by the system amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claims is not patent eligible.

Claim 10 recites “wherein the hash logic is configured to: search for a marker in a data block received through the second interface to determine an occupied portion of the data block, calculate a hash code for the occupied portion of the data block, and terminate calculating the hash code in response to finding the marker.”
The limitations of “search for a marker in a data block received through the second interface to determine an occupied portion of the data block, calculate a hash code for the occupied portion of the data block, and terminate calculating the hash code in response to finding the marker”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “search” in the context of this claim encompasses the user manually looking for the marker in the data block. Similarly, “calculate a hash code” in the context of this claim encompasses the user manually determining a hash code for occupied portions of a data block. Similarly, “terminate” in the context of this claim encompasses the user deciding to stop determining a hash code when locating the marker. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – a first interface configured to receive data blocks, a second interface configured to transmit data blocks, and hash logic coupled between the first and second interfaces. The interfaces and hash logic are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system that includes interfaces and hash logic configured to be executed by the system amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claims is not patent eligible.

With regard to dependent claim 12, this claim merely elaborates on the abstract idea itself (e.g., how to modify the hash code) and thus do not add any additional limitations. Therefore these claims are likewise rejected under 35 U.S.C. 101.

Claims 13-15 recite additional elements that elaborate on the structure and make-up of the interfaces recited. The interfaces and hash logic are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-based system to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claims is not patent eligible.

Claim 16 recites “calculating a first hash code corresponding to user data, wherein the user data is substantially limited to an occupied portion of a data block; inserting the first hash code into the occupied portion of the data block; and inserting a marker into an unoccupied portion of the data block.”
The limitations of “calculating a first hash code corresponding to user data, wherein the user data is substantially limited to an occupied portion of a data block; inserting the first hash code into the occupied portion of the data block; and inserting a marker into an unoccupied portion of the data block”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “calculating a first hash code” in the context of this claim encompasses the user manually determining a hash code for user data in occupied portions of a data block. Similarly, “inserting the first hash code” in the context of this claim encompasses the user manually placing the determined hash code into the data block. Similarly, “inserting a marker” in the context of this claim encompasses the user manually placing a marker into the data block. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements and therefore does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.

Claim 17 recites “determining the occupied portion of the data block in response to the marker; calculating a second hash code for user data, wherein the user data is substantially limited to the occupied portion of the data block; comparing the second hash code to the first hash code; and determining the presence of errors in the user data in response to the comparison.”
The limitations of “determining the occupied portion of the data block in response to the marker; calculating a second hash code for user data, wherein the user data is substantially limited to the occupied portion of the data block; comparing the second hash code to the first hash code; and determining the presence of errors in the user data in response to the comparison”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “determining the occupied portion” in the context of this claim encompasses the user mentally making a determination of the occupied portion of a data block based on a marker. Similarly, “calculating a second hash code” in the context of this claim encompasses the user manually determining a hash code for user data in occupied portions of a data block. Similarly, “comparing” in the context of this claim encompasses the user manually compares two hash codes. Similarly, “determining the presence of errors” in the context of this claim encompasses the user mentally determines if there are errors based on comparing hash codes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements and therefore does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 9, 10, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al.  (U.S. Pub. No. 2020/0371861), hereinafter Chen, in view of Duggal et al. (U.S. Pat. No. 10,120,875), hereinafter Duggal.
 
Regarding independent claim 1, Chen teaches a method for performing hash code calculations, the method comprising: calculating, during a write operation for a data block, a hash code for an occupied portion of the data block; (Chen, Fig. 4A and [0044]-[0049], discloses a read/write command with a CRC operation that parses the incoming data stream or data received for the operation to calculate the CRC (i.e. hash code).)
calculating, during a read operation for the data block, a hash code for the occupied portion of the data block; (Chen, Fig. 4A and [0044]-[0049], discloses a read/write command with a CRC operation that parses the incoming data stream or data received for the operation to calculate the CRC (i.e. hash code).)
However, Chen does not explicitly teach inserting, during the write operation, a marker into the data block; 
searching, during the read operation, for the marker in the data block; and
terminating the hash code calculation in response to finding the marker.
On the other hand, Duggal teaches inserting, during the write operation, a marker into the data block; (Duggal, FIG. 3A and C6L12-C6L17, discloses data stream include many data blocks, where each of the data blocks includes a header, a data portion, and a footer. Duggal, C8L59-C9L2, discloses that markers are inserted in data operations to mark the boundaries.)
searching, during the read operation, for the marker in the data block; and terminating the hash code calculation in response to finding the marker.  (Duggal, C2L46-C2L53, discloses a boundary detector that searches an area around a potential block size of a data block to locate the matching content of the header in a potential footer of the data block to identify the potential block boundary. Duggal, FIG. 3A and C6L12-C6L58, discloses data stream include many data blocks, where each of the data blocks includes a header, a data portion, and a footer. Duggal, C12L8-C12L40, discloses data may be broken into chunks/blocks by identifying boundaries that are content-based, such as a hash function is applied to values of data within a sliding window through the data stream or block and when the hash function is equal to a value (or equal to one of several values) then a boundary is identified. Examiner interprets that applying a hash function within a sliding window through the data stream or block until a footer is found to identify the boundary as searching the data block for a marker and stopping the hash calculation when finding the marker.)
The data stream of Duggal can be the data stream of Chen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Chen to incorporate the teachings of boundary markers of Duggal because both address the same field of data storage systems utilizing data streams and by incorporating Duggal into the Chen provides the data storage system with data blocks with boundary markers.
One of ordinary skill in the art would be motivated to do so as to provide a way to reduce false positives while searching for markers within a data stream, as taught by Duggal C1L42-C1L52.
 
Regarding claim 4, Chen, in view of Duggal, teaches the method of claim 1, wherein the marker comprises a tail mark placed after the occupied portion of the data block. (Duggal, FIG. 3A and C6L12-C6L17, discloses data stream include many data blocks, where each of the data blocks includes a header, a data portion, and a footer. Duggal, C8L59-C9L2, discloses that markers are inserted in data operations to mark the boundaries. Examiner interprets a footer to mark boundaries as a tail mark after occupied data.)
 
Regarding claim 5, Chen, in view of Duggal, teaches the method of claim 4, wherein the tail mark is placed at the end of the occupied portion of the data block. (Duggal, FIG. 3A and C6L12-C6L17, discloses data stream include many data blocks, where each of the data blocks includes a header, a data portion, and a footer. Duggal, C8L59-C9L2, discloses that markers are inserted in data operations to mark the boundaries. Examiner interprets a footer to mark boundaries as a tail mark after occupied data.)
 
Regarding independent claim 9, Chen teaches a system comprising: a first interface configured to receive data blocks; a second interface configured to transmit data blocks; and hash logic coupled between the first and second interfaces; (Chen, Fig. 1 and [0020], discloses a host device acting as a sender or receiver of a data stream, and a memory device acting as a receiver or a transmitter of a data stream.)
wherein the hash logic is configured to: calculate a hash code for the occupied portion of a data block received through the first interface; (Chen, Fig. 4A and [0044]-[0049], discloses a read/write command with a CRC operation that parses the incoming data stream or data received for the operation to calculate the CRC (i.e. hash code).) and
However, Chen does not explicitly teach insert a marker in an unoccupied portion of the data block.
On the other hand, Duggal teaches insert a marker in an unoccupied portion of the data block. (Duggal, FIG. 3A and C6L12-C6L17, discloses data stream include many data blocks, where each of the data blocks includes a header, a data portion, and a footer. Duggal, C8L59-C9L2, discloses that markers are inserted in data operations to mark the boundaries.)
The data stream of Duggal can be the data stream of Chen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Chen to incorporate the teachings of boundary markers of Duggal because both address the same field of data storage systems utilizing data streams and by incorporating Duggal into the Chen provides the data storage system with data blocks with boundary markers.
One of ordinary skill in the art would be motivated to do so as to provide a way to reduce false positives while searching for markers within a data stream, as taught by Duggal C1L42-C1L52.
 
Regarding claim 10, Chen, in view of Duggal, teaches the system of claim 9, wherein: the first interface is configured to transmit data blocks; the second interface is configured to receive data blocks; (Chen, Fig. 1 and [0020], discloses a host device acting as a sender or receiver of a data stream, and a memory device acting as a receiver or a transmitter of a data stream.) and
the hash logic is configured to: calculate a hash code for the occupied portion of the data block, (Chen, Fig. 4A and [0044]-[0049], discloses a read/write command with a CRC operation that parses the incoming data stream or data received for the operation to calculate the CRC (i.e. hash code).) and
search for a marker in a data block received through the second interface to determine an occupied portion of the data block, terminate calculating the hash code in response to finding the marker. (Duggal, C2L46-C2L53, discloses a boundary detector that searches an area around a potential block size of a data block to locate the matching content of the header in a potential footer of the data block to identify the potential block boundary. Duggal, FIG. 3A and C6L12-C6L58, discloses data stream include many data blocks, where each of the data blocks includes a header, a data portion, and a footer. Duggal, C12L8-C12L40, discloses data may be broken into chunks/blocks by identifying boundaries that are content-based, such as a hash function is applied to values of data within a sliding window through the data stream or block and when the hash function is equal to a value (or equal to one of several values) then a boundary is identified. Examiner interprets that applying a hash function within a sliding window through the data stream or block until a footer is found to identify the boundary as searching the data block for a marker and stopping the hash calculation when finding the marker.)
 
Regarding claim 13, Chen, in view of Duggal, teaches the system of claim 9, wherein: the first interface comprises a host interface; and the second interface comprises a non-volatile memory interface. (Chen, Fig. 1 and [0020], discloses a host device acting as a sender or receiver of a data stream, and a memory device acting as a receiver or a transmitter of a data stream. Chen, [0062], discloses the sender can be a memory controller or other type of host device that communicates with the receiver and the receiver can be a memory device such as a flash memory device. Examiner interprets flash memory to be non-volatile memory.)
 
Regarding independent claim 16, Chen teaches a method for performing hash code calculations, the method comprising: calculating a first hash code corresponding to user data, wherein the user data is substantially limited to an occupied portion of a data block;  inserting the first hash code into the occupied portion of the data block; (Chen, Fig. 4A and [0044]-[0049], discloses a read/write command with a CRC operation that parses the incoming data stream or data received for the operation to calculate the CRC (i.e. hash code). The computed CRC code is inserted in the output data stream at the appropriate fixed or floating boundary.) and
However, Chen does not explicitly teach inserting a marker into an unoccupied portion of the data block.
On the other hand, Duggal teaches inserting a marker into an unoccupied portion of the data block. (Duggal, FIG. 3A and C6L12-C6L17, discloses data stream include many data blocks, where each of the data blocks includes a header, a data portion, and a footer. Duggal, C8L59-C9L2, discloses that markers are inserted in data operations to mark the boundaries.)
The data stream of Duggal can be the data stream of Chen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Chen to incorporate the teachings of boundary markers of Duggal because both address the same field of data storage systems utilizing data streams and by incorporating Duggal into the Chen provides the data storage system with data blocks with boundary markers.
One of ordinary skill in the art would be motivated to do so as to provide a way to reduce false positives while searching for markers within a data stream, as taught by Duggal C1L42-C1L52.
 
Regarding claim 17, Chen, in view of Duggal, teaches the method of claim 16, further comprising: determining the occupied portion of the data block in response to the marker; (Duggal, C2L46-C2L53, discloses a boundary detector that searches an area around a potential block size of a data block to locate the matching content of the header in a potential footer of the data block to identify the potential block boundary. Duggal, FIG. 3A and C6L12-C6L58, discloses data stream include many data blocks, where each of the data blocks includes a header, a data portion, and a footer. Duggal, C12L8-C12L40, discloses data may be broken into chunks/blocks by identifying boundaries that are content-based, such as a hash function is applied to values of data within a sliding window through the data stream or block and when the hash function is equal to a value (or equal to one of several values) then a boundary is identified. Examiner interprets that applying a hash function within a sliding window through the data stream or block until a footer is found to identify the boundary as searching the data block for a marker and stopping the hash calculation when finding the marker.)
calculating a second hash code for user data, wherein the user data is substantially limited to the occupied portion of the data block; comparing the second hash code to the first hash code; and determining the presence of errors in the user data in response to the comparison. (Chen, Fig. 4A and [0044]-[0049], discloses a read/write command with a CRC operation that parses the incoming data stream or data received for the operation to calculate the CRC (i.e. hash code). Chen, [0063]-[0064], discloses that a CRC generator calculates a CRC value from the received data chunk and a CRC compare block validates the calculated CRC  against the CRC received then data integrity is compromised (i.e. an error).)
 
 
 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Duggal, and further in view of Watkins (U.S. Pub. No. 2019/0258728).
 
Regarding claim 2, Chen, in view of Duggal, teaches all the limitations as set forth in the rejection of claim 1 above. However, Chen, in view of Duggal, does not explicitly teach the method of claim 1, wherein the marker comprises a constant portion and a variable portion.
On the other hand, Watkins teaches wherein the marker comprises a constant portion and a variable portion. (Watkins, [0022]-[0024], discloses the footer (i.e. marker) may be generated to include a data signature to verify an integrity of the data. The data signature may be a checksum value or a hash value (i.e. variable portion). The footer may also include a fixed known value (i.e. constant portion) that allows the system to locate/identify the footer.)
Duggal, FIG. 3A and C6L12-C6L17, discloses data blocks include a header, a data portion, and a footer. The footer of Watkins can be the footer of Duggal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have further modified Chen to incorporate the teachings of markers with a constant portion and a variable portion of Watkins because both address the same field of data storage systems and by incorporating Watkins into the Chen provides the data storage system with marker containing a constant portion and a variable portion.
One of ordinary skill in the art would be motivated to do so as to provide footers for more efficient handling of data within a data storage network and provide information that can be used to ensure that the data has not been corrupted, as taught by Watkins [0010].
 
Regarding claim 3, Chen, in view of Duggal and Watkins, teaches the method of claim 2, further comprising determining the variable portion of the marker based on the hash code for the occupied portion of the data block. (Watkins, [0022]-[0024], discloses the footer may be generated to include a data signature to verify an integrity of the data. The data signature may be a checksum value or a hash value (i.e. variable portion).)
 
 
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Duggal, and further in view of Kuiper (U.S. Pat. No. 6,324,631).
 
Regarding claim 6, Chen, in view of Duggal, teaches all the limitations as set forth in the rejection of claim 1 above. However, Chen, in view of Duggal, does not explicitly teach the method of claim 1, further comprising: determining that the size of the unoccupied portion of the data block is smaller than the marker; and omitting the marker from the unoccupied portion of the data block.
On the other hand, Kuiper teaches determining that the size of the unoccupied portion of the data block is smaller than the marker; and omitting the marker from the unoccupied portion of the data block. (Kuiper, C7L43-C7L49, discloses scanning for interesting regions in memory based on a threshold value where the threshold value is at least a minimum size, with free space regions (i.e. unoccupied portion of the data block) smaller than the threshold value being ignored.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have further modified Chen to incorporate the teachings of threshold size for analyzing interesting regions in memory of Kuiper because both address the same field of data storage and memory management systems and by incorporating Kuiper into the Chen provides the data storage system with a way to not place markers based on available space.
One of ordinary skill in the art would be motivated to do so as to provide a way to remove the need to examine each individual object which allows for quicker processing, as taught by Kuiper C7L53-C7L58.
 
 
 
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Duggal and Kuiper, and further in view of Lei et al. (U.S. Pub. No. 2018/0088815), hereinafter Lei.
 
Regarding claim 7, Chen, in view of Duggal and Kuiper, teaches all the limitations as set forth in the rejection of claim 6 above. However, Chen, in view of Duggal and Kuiper, does not explicitly teach the method of claim 6, further comprising: determining that the size of the unoccupied portion of the data block is smaller than the marker; and
adding padding data to the unoccupied portion of the data block.
On the other hand, Lei teaches determining that the size of the unoccupied portion of the data block is smaller than the marker; and adding padding data to the unoccupied portion of the data block. (Lei, [0042]-[0043], discloses determining if an offset of the data block is smaller than the boundary of the tracking unit (i.e. marker) than a padding block is used to fill the space.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have further modified Chen to incorporate the teachings of padding data blocks of Lei because both address the same field of data storage and memory management systems and by incorporating Lei into the Chen provides the data storage system with a way to pad unused memory space of data blocks.
One of ordinary skill in the art would be motivated to do so as to provide an improved data storage solution using an efficient Garbage Collected (GC) mechanism to make more room for storing new data, as taught by Lei [0003].
 
 
 
Claims 8, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Duggal, and further in view of Peleg et al. (U.S. Pub. No. 2020/0026427), hereinafter Peleg.
 
Regarding claim 8, Chen, in view of Duggal, teaches all the limitations as set forth in the rejection of claim 1 above. However, Chen, in view of Duggal, does not explicitly teach the method of claim 1 further comprising: searching for a false marker in the occupied portion of the data block; and modifying the hash code for the occupied portion of the data block in response to the false marker.
On the other hand, Peleg teaches searching for a false marker in the occupied portion of the data block; and modifying the hash code for the occupied portion of the data block in response to the false marker. (Peleg, [0058], discloses determining the value of the fidelity flag is ‘False’, system calculates a second metadata value from the content of the one or more read data blocks. Peleg, [0070]-[0072] and [0118], discloses storing at least one fidelity flag associated with a metadata object on the storage media with an initial ‘False’ value, where value of ‘False’ signifies that the data block has not been validated or has been validated and found erroneous, and updating the value of the fidelity flag according to an outcome of a validation process. Peleg, [0091], discloses the metadata value is a cryptographic hash value and/or CRC value, corresponding to the data block on the storage media.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have further modified Chen to incorporate the teachings of utilizing fidelity flags of Peleg because both address the same field of data storage management systems and by incorporating Peleg into the Chen provides the data storage system with a way to calculate hash values for validation based on a flag value.
One of ordinary skill in the art would be motivated to do so as to provide a way to identify and/or fix errors in the stored data while reducing latency on the computing device, as taught by Peleg [0003]-[0004].
 
Regarding claim 11, Chen, in view of Duggal, teaches all the limitations as set forth in the rejection of claim 9 above. However, Chen, in view of Duggal, does not explicitly teach the system of claim 9, wherein the hash logic is further configured to: search for a false marker in the occupied portion of the data block; and modify the hash code for the occupied portion of the data block in response to the false marker.
On the other hand, Peleg teaches search for a false marker in the occupied portion of the data block; and modify the hash code for the occupied portion of the data block in response to the false marker. (Peleg, [0058], discloses determining the value of the fidelity flag is ‘False’, system calculates a second metadata value from the content of the one or more read data blocks. Peleg, [0070]-[0072] and [0118], discloses storing at least one fidelity flag associated with a metadata object on the storage media with an initial ‘False’ value, where value of ‘False’ signifies that the data block has not been validated or has been validated and found erroneous, and updating the value of the fidelity flag according to an outcome of a validation process. Peleg, [0091], discloses the metadata value is a cryptographic hash value and/or CRC value, corresponding to the data block on the storage media.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have further modified Chen to incorporate the teachings of utilizing fidelity flags of Peleg because both address the same field of data storage management systems and by incorporating Peleg into the Chen provides the data storage system with a way to calculate hash values for validation based on a flag value.
One of ordinary skill in the art would be motivated to do so as to provide a way to identify and/or fix errors in the stored data while reducing latency on the computing device, as taught by Peleg [0003]-[0004].
 
Regarding claim 12, Chen, in view of Duggal and Peleg, teaches the system of claim 11 wherein the hash logic is further configured to modify the hash code for the occupied portion of the data block by creating a unique hash code for the occupied portion of the data block. (Chen, Fig. 4A and [0044]-[0049], discloses a read/write command with a CRC operation that parses the incoming data stream or data received for the operation to calculate the CRC (i.e. hash code). In combination, Duggal, C12L8-C12L40, discloses data may be broken into chunks/blocks by identifying boundaries that are content-based, such as a hash function is applied to values of data. Examiner interprets that applying a hash function to data blocks generates unique hash codes.)
 
 
Regarding claim 18, Chen, in view of Duggal, teaches all the limitations as set forth in the rejection of claim 16 above. However, Chen, in view of Duggal, does not explicitly teach the method of claim 16, further comprising: searching for a false marker in the occupied portion of the data block; and modifying the first hash code in response to the false marker.
On the other hand, Peleg teaches searching for a false marker in the occupied portion of the data block; and modifying the first hash code in response to the false marker. (Peleg, [0058], discloses determining the value of the fidelity flag is ‘False’, system calculates a second metadata value from the content of the one or more read data blocks. Peleg, [0070]-[0072] and [0118], discloses storing at least one fidelity flag associated with a metadata object on the storage media with an initial ‘False’ value, where value of ‘False’ signifies that the data block has not been validated or has been validated and found erroneous, and updating the value of the fidelity flag according to an outcome of a validation process. Peleg, [0091], discloses the metadata value is a cryptographic hash value and/or CRC value, corresponding to the data block on the storage media.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have further modified Chen to incorporate the teachings of utilizing fidelity flags of Peleg because both address the same field of data storage management systems and by incorporating Peleg into the Chen provides the data storage system with a way to calculate hash values for validation based on a flag value.
One of ordinary skill in the art would be motivated to do so as to provide a way to identify and/or fix errors in the stored data while reducing latency on the computing device, as taught by Peleg [0003]-[0004].
 
Regarding claim 19, Chen, in view of Duggal and Peleg, teaches the method of claim 18, wherein inserting a marker into an unoccupied portion of the data block further comprises inserting a tail mark at the end of an occupied portion of the data block containing user data. (Duggal, FIG. 3A and C6L12-C6L17, discloses data stream include many data blocks, where each of the data blocks includes a header, a data portion, and a footer. Duggal, C8L59-C9L2, discloses that markers are inserted in data operations to mark the boundaries. Examiner interprets a footer to mark boundaries as a tail mark after occupied data.)
 
 
 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Duggal, and further in view of LEE (U.S. Pub. No. 2018/0090184), hereinafter Lee.
 
Regarding claim 14, Chen, in view of Duggal, teaches all the limitations as set forth in the rejection of claim 13 above. Chen, in view of Duggal, further teaches the system of claim 13, wherein: the non-volatile memory interface comprises a flash memory interface; (Chen, [0062], discloses the sender can be a memory controller or other type of host device that communicates with the receiver and the receiver can be a memory device such as a flash memory device. Examiner interprets flash memory to be non-volatile memory.) and
However, Chen, in view of Duggal, does not explicitly teach the system further comprises a processor configured to implement a flash translation layer.
On the other hand, Lee teaches the system further comprises a processor configured to implement a flash translation layer. (Lee, [0060], discloses the processor controls the general operations and write or read operation for the memory device. The processor (e.g. CPU) may drive firmware, which is referred to as a flash translation layer (FTL), to control the general operations of the memory system.)
Lee also teaches the non-volatile memory interface comprises a flash memory interface; (Lee, [0051] and [0170], discloses the memory device may be a nonvolatile memory device such as flash memory.)
The memory device of Lee can be the memory device of Chen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Chen to incorporate the teachings of flash translation layers of memory management of Lee because both address the same field of data storage systems and by incorporating Lee into the Chen provides the data storage system with memory management utilizing a flash translation layer (FTL).
One of ordinary skill in the art would be motivated to do so as to provide a memory system using a memory device with excellent stability and durability because it does not include a mechanical driving unit and may access data faster and consume less power, as taught by Lee [0004].
 
Regarding claim 15, Chen, in view of Duggal and Lee, teaches system of claim 14, wherein the processor is configured to implement a file system for the flash translation layer. (Lee, [0060], discloses the processor controls the general operations and write or read operation for the memory device. The processor (e.g. CPU) may drive firmware, which is referred to as a flash translation layer (FTL), to control the general operations of the memory system. Lee, [0175] discloses the CPU may control the operations for the memory device, for example, read, write, and file system management.)
 
 
 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Duggal, Peleg, and Watkins.
 
Regarding claim 20, Chen, in view of Duggal and Peleg, teaches all the limitations as set forth in the rejection of claim 1 above. However, Chen, in view of Duggal and Peleg, does not explicitly teach the method of claim 19, wherein the tail mark comprises a constant portion and a variable portion, wherein the variable portion is determined from the first hash code. 
On the other hand, Watkins teaches wherein the tail mark comprises a constant portion and a variable portion, wherein the variable portion is determined from the first hash code. (Watkins, [0022]-[0024], discloses the footer (i.e. marker) may be generated to include a data signature to verify an integrity of the data. The data signature may be a checksum value or a hash value (i.e. variable portion). The footer may also include a fixed known value (i.e. constant portion) that allows the system to locate/identify the footer.)
Duggal, FIG. 3A and C6L12-C6L17, discloses data blocks include a header, a data portion, and a footer. The footer of Watkins can be the footer of Duggal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have further modified Chen to incorporate the teachings of markers with a constant portion and a variable portion of Watkins because both address the same field of data storage systems and by incorporating Watkins into the Chen provides the data storage system with marker containing a constant portion and a variable portion.
One of ordinary skill in the art would be motivated to do so as to provide footers for more efficient handling of data within a data storage network and provide information that can be used to ensure that the data has not been corrupted, as taught by Watkins [0010].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165